          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 1 of 40 PageID# 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 MILLENNIUM FUNDING, INC., 211
 PRODUCTIONS, INC., SCREEN MEDIA   Civil Action No. ___________________
 VENTURES, LLC, VOLTAGE
 HOLDINGS, LLC, EVE NEVADA, LLC,
 MILLENNIUM MEDIA, INC., PARADOX
 STUDIOS, LLC, DALLAS BUYERS
 CLUB, LLC, DAY OF THE DEAD        JURY TRIAL DEMANDED
 PRODUCTIONS, INC., WONDER ONE,
 LLC, FW PRODUCTIONS, LLC,
 MILLENNIUM IP, INC., HUNTER
 KILLER PRODUCTIONS, INC., I AM
 WRATH PRODUCTIONS, INC., FAMILY
 OF THE YEAR PRODUCTIONS, LLC,
 AMBI DISTRIBUTION CORP., KILLING
 LINK DISTRIBUTION, LLC, BADHOUSE
 STUDIOS, LLC, LF2 PRODUCTIONS,
 INC., LHF PRODUCTIONS, INC.,
 LAUNDRY FILMS, INC., VENICE PI,
 LLC, RAMBO V PRODUCTIONS, INC.,
 SPEED KILLS PRODUCTIONS, INC.,
 NIKOLA PRODUCTIONS, INC.,
 BODYGUARD PRODUCTIONS, INC.,
 MILLENNIUM SPVH, INC. and OUTPOST
 PRODUCTIONS, INC.,

           Plaintiffs,

           v.

 LEASEWEB USA, INC. and DOES 1-100,

           Defendants.



                                     COMPLAINT

          MILLENNIUM FUNDING, INC., 211 PRODUCTIONS, INC., SCREEN MEDIA

VENTURES, LLC, VOLTAGE HOLDINGS, LLC, EVE NEVADA, LLC, MILLENNIUM

MEDIA, INC., PARADOX STUDIOS, LLC, DALLAS BUYERS CLUB, LLC, DAY OF THE

DEAD PRODUCTIONS, INC., WONDER ONE, LLC, FW PRODUCTIONS, LLC,

MILLENNIUM IP, INC., HUNTER KILLER PRODUCTIONS, INC., I AM WRATH


20-023I
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 2 of 40 PageID# 2




PRODUCTIONS, INC., FAMILY OF THE YEAR PRODUCTIONS, LLC, AMBI

DISTRIBUTION CORP., KILLING LINK DISTRIBUTION, LLC, BADHOUSE STUDIOS,

LLC, LF2 PRODUCTIONS, INC., LHF PRODUCTIONS, INC., LAUNDRY FILMS, INC.,

VENICE PI, LLC, RAMBO V PRODUCTIONS, INC., SPEED KILLS PRODUCTIONS, INC.,

NIKOLA PRODUCTIONS, INC., BODYGUARD PRODUCTIONS, INC., MILLENNIUM

SPVH, INC., and OUTPOST PRODUCTIONS, INC. (“Plaintiffs”), by and through their counsel,

bring this Complaint against LEASEWEB USA, INC. and DOES 1-100 (“Defendants”) and allege

as follows:

                              I.      NATURE OF THE ACTION

          1.    Plaintiffs bring this action under the United States Copyright Act of 1976, as

amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”), and allege that Defendants DOES 1-100

are liable for direct infringements in violation of 17 U.S.C. §§ 106 and 501 and violations under the

Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1202.

          2.    Plaintiffs further allege that Defendants LEASEWEB USA, INC. (“Leaseweb”) and

DOES 1-10 are secondarily liable for direct infringements in violation of 17 U.S.C. §§ 106 and 501,

secondarily liable for violations under DMCA, 17 U.S.C. § 1202, and liable for injunctive relief

pursuant to 17 U.S.C. §§ 512(j).

                             II.     JURISDICTION AND VENUE

          3.    This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C. §§

101, et seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338 (patents,

copyrights, trademarks, and unfair competition), and 28 U.S.C. § 1367 (supplemental jurisdiction).




                                                 2
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 3 of 40 PageID# 3




          4.    Defendants solicit, transact, or are doing business within this jurisdiction, and have

committed unlawful and tortious acts both within and outside this jurisdiction with the full

knowledge that their acts would cause injury in this jurisdiction.

          5.    Defendant Leaseweb has its principal office and officers in Manassas, Virginia.

          6.    Defendant Leaseweb maintains at least one data center in Manassas, Virginia.

          7.    DOES 1-10 are individuals, partnerships, corporations or other fictional entities that

use Leaseweb’s service such as its data center in Manassas, Virginia to engage in widespread

piracy of Plaintiffs’ copyright protected motion pictures.

          8.    DOES 11-100 are individuals (customers of Leaseweb’s subscribers) that use

Leaseweb’s service downstream to engage in widespread piracy of Plaintiffs’ copyright protected

motion pictures.

          9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) - (c) because: (a) all

or a substantial part of the events or omissions giving rise to the claims occurred in this District;

and/or (c) Defendants are subject to the court’s personal jurisdiction with respect to the present

action. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

copyright cases), because the Defendants or Defendants’ agents resides and/or can be found in this

District.

                                         III.    PARTIES

          A. The Plaintiffs

          10.   The Plaintiffs are owners of the copyrights for the motion pictures (hereafter:

“Works”), respectively, as shown in Exhibit “1”.

          11.   Plaintiff MILLENNIUM FUNDING, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.



                                                  3
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 4 of 40 PageID# 4




          12.   Plaintiff 211 PRODUCTIONS, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          13.   Plaintiff SCREEN MEDIA VENTURES, LLC is a Delaware limited liability

company with its principal place of business at 800 Third Ave., 3rd Floor, New York, NY 10022.

          14.   Plaintiff VOLTAGE HOLDINGS, LLC is a Nevada limited liability company with

its principal place of business at 116 N. Robertson Blvd, Suite 200, Los Angeles, CA 90048.

          15.   Plaintiff EVE NEVADA, LLC is a Nevada limited liability company with its

principal place of business at 116 N. Robertson Blvd, Suite 200, Los Angeles, CA 90048.

          16.   Plaintiff MILLENNIUM MEDIA, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          17.   Plaintiff PARADOX STUDIOS, LLC is a Delaware limited liability company with

its principal place of business at 919 North Market Street, Suite 950 Wilmington, DE 19801.

          18.   Plaintiff DALLAS BUYERS CLUB, LLC is a Texas limited liability company with its

principal place of business at 7 Switchbud Pl, Ste 192, The Woodlands, TX 77380.

          19.   Plaintiff DAY OF THE DEAD PRODUCTIONS, INC. is a Nevada corporation

with its principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          20.   Plaintiff WONDER ONE, LLC is a Wyoming limited liability company with its

principal place of business at 4164 Weslin Ave. Sherman Oaks, CA 91423.

          21.   Plaintiff FW PRODUCTIONS, LLC is a California limited liability company with

its principal place of business at 9454 Wilshire Blvd., Suite M-16 Beverly Hills, CA 90212.

          22.   Plaintiff MILLENNIUM IP, INC. is a Nevada corporation with its principal place

of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          23.   Plaintiff HUNTER KILLER PRODUCTIONS, INC. is a Nevada corporation with



                                                 4
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 5 of 40 PageID# 5




its principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          24.   Plaintiff I AM WRATH PRODUCTIONS, INC. is a California corporation with its

principal place of business at 1901 Ave of the Stars Suite 1050, Los Angeles, CA 90067.

          25.   Plaintiff FAMILY OF THE YEAR PRODUCTIONS, LLC is a Louisiana limited

liability company with its principal place of business at Baton Rouge, LA.

          26.   Plaintiff AMBI DISTRIBUTION CORP. is a Delaware corporation with its

principal place of business at 3415 S. Sepulveda Blvd., 11th Fl. Los Angeles, California 90034.

          27.   Plaintiff KILLING LINK DISTRIBUTION, LLC is a California limited liability

company with its principal place of business at 9190 Olympic Blvd. Suite 400, Beverly Hills, CA

90212.

          28.   Plaintiff BADHOUSE STUDIOS, LLC is a Wyoming limited liability company

with its principal place of business at 8265 Sunset Blvd., Suite 107, West Hollywood, CA 90046.

          29.   Plaintiff LF2 PRODUCTIONS, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          30.   Plaintiff LHF PRODUCTIONS, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          31.   Plaintiff LAUNDRY FILMS, INC. is a California corporation with its principal

place of business in Venice, California.

          32.   Plaintiff VENICE PI, LLC is a California limited liability company with its

principal place of business at 116 N Robertson Blvd Ste #200, Los Angeles, CA 90048.

          33.   Plaintiff RAMBO V PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          34.   Plaintiff SPEED KILLS PRODUCTIONS, INC. is a Wyoming corporation with its



                                                5
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 6 of 40 PageID# 6




principal place of business at 8265 Sunset Blvd., Suite 107 West Hollywood, CA 90046.

          35.   Plaintiff NIKOLA PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          36.   Plaintiff BODYGUARD PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          37.   Plaintiff MILLENNIUM SPVH, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          38.   Plaintiff OUTPOST PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          39.   Plaintiffs are producers of popular motion pictures currently available for sale in

online and brick and mortar retail stores. Many of these critically acclaimed motion pictures were

released in theaters throughout the world and feature A-list actors such as Matthew McConaughey,

Samuel Jackson, Ryan Reynolds, Sylvester Stallone, Nicholas Cage, and Angela Basset, among

others.

          40.   Plaintiffs invested significant financial resources, time and effort in making and

marketing these motion pictures based upon the expectation that they would have an opportunity

to get a return on their investment from rentals and sales. Massive piracy of these motion pictures

by subscribers of Defendant Leaseweb such as LiquidVPN and DOES 1-10 and the willful failure

of Leaseweb to deal with this issue despite clear notice of it have hindered this opportunity.

          B. The Defendants

          41.   Defendant Leaseweb is a corporation organized under the laws of Delaware with its

principal place of operations in Manassas, Virginia.




                                                 6
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 7 of 40 PageID# 7




          42.   Upon information and belief, Leaseweb is a wholly or partially owned subsidiary of

the Dutch company Leaseweb Global B.V.

          43.   Leaseweb operates datacenters and provides hosting services, IP addresses, Internet

access, dedicated servers and co-location to its customers at its data centers.

          44.   Leaseweb is a member of the American Registry of Internet Numbers (“ARIN”), which

is a nonprofit, member-based organization that manages and distributes Internet number resources such

as IP addresses and Autonomous System Numbers.

          45.   Leaseweb’s ARIN handles include “LU-76”.

          46.   Leaseweb is required to update the WHOIS records for the IP addresses it reassigns

or reallocates to its subscribers per its registration agreement with ARIN.

          47.   DOES 1-10 are subscribers of Defendant Leaseweb.

          48.   DOES 1-10 provide Virtual Private Network (“VPN”) services to their own

subscribers referred to here as “end users” to distinguish from Leaseweb’s subscribers.

          49.   A VPN is a type of Internet Service that provides access to the Internet. A

conventional ISP will assign its subscriber an IP address and log the subscriber’s activities on the

Internet while using the assigned IP address. In comparison, many VPN providers provide their

subscribers “anonymous” usage by, for example, not logging subscriber access, assigning the

subscriber IP addresses that are simultaneously shared among many users, and/or encrypting traffic.

          50.   DOE 1-10 promote their VPN service as a tool that can be used to pirate copyright

protected content without getting caught.

          51.   DOE 1-10 partner with notorious movie piracy websites to promote their VPN

service as an essential tool for movie piracy.




                                                  7
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 8 of 40 PageID# 8




          52.   Each of DOES 11-100 is an end user assigned an IP address from one of Defendant

Leaseweb’s subscribers and used said IP address to download and reproduce Plaintiffs’ Works

without a license and further share (distribute) copies of Plaintiffs’ Works from said IP address to

individuals across the world exactly as instructed and encouraged to by Leaseweb’s subscribers.

          53.   Defendants DOES 11-100 are members of a group of BitTorrent users or peers

whose computers are collectively interconnected for the sharing of a particular unique file,

otherwise known as a “swarm”. The particular file a BitTorrent swarm is associated with has a

unique “hash” number and a file name.

          54.   Plaintiffs are informed and believe that Defendant is in possession of identification

information or information that will lead to the identities of DOES 1-10 such as payment

information. However, further discovery may be necessary in some circumstances in order to be

certain of the identity of the proper Defendant. Plaintiffs believe that information obtained in

discovery will lead to the identification of each of Defendants DOES 1-100’s true names and

permit the Plaintiffs to amend this Complaint to state the same. Plaintiffs further believe that the

information obtained in discovery may lead to the identification of additional infringing parties to

be added to this Complaint as defendants. Plaintiffs will amend this Complaint to include the

proper names and capacities when they have been determined. Plaintiffs are informed and believe,

and based thereon allege, that each of the fictitiously named Defendants participated in and are

responsible for the acts described in this Complaint and damages resulting therefrom.

          C. Non-parties

          55.   ARIN is a nonprofit, member-based organization that manages and distributes

Internet number resources such as IP addresses and Autonomous System Numbers (ASNs).




                                                  8
20-023P
          Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 9 of 40 PageID# 9




          56.   Members of ARIN such as Defendant are required to agree to terms of a registration

agreement.

          57.   1701 MANAGEMENT LLC d/b/a LIQUIDVPN (“LiquidVPN”) is a limited

liability company organized under the laws of Puerto Rico. LiquidVPN is a subscriber or former

subscriber of Defendant Leaseweb.

          58.   Plaintiffs have filed a civil action against LiquidVPN in the Southern District of

Florida (21-cv-20862-BLOOM/Otazo-Reyes) asserting inter alia copyright infringement that is

currently pending.

          59.   ZenGuard GmbH dba ZenMate (“ZenMate”) is a fictional entity organized, upon

information and belief, under the laws of Germany. ZenMate is a subscriber or former subscriber

of Defendant Leaseweb.

                                          IV.     JOINDER

          60.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly joined

because, as set forth in detail above and below, the Plaintiffs assert: (a) a right to relief arising out

of the same transaction, occurrence, or series or transactions, namely Defendant Leaseweb

provides the Internet services that Defendants DOES 1-100 use to directly infringe Plaintiffs’

copyright protected Works; and (b) that there are common questions of law and fact.

          61.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants are properly joined

because, as set forth in more detail below, Plaintiffs assert that the infringements complained of

herein by each of the Defendants (a) arises out of the same transaction, occurrence, or series of

transactions or occurrences, and (b) there are common questions of law and fact. That is, (i)

Defendant Leaseweb provides the services that Defendants DOES 1-10 use to provide their VPN

service, (ii) Defendants DOES 1-10 promote their VPN service to Defendants DOES 11-100 for



                                                   9
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 10 of 40 PageID# 10




the purpose of engaging in piracy, and (iii) Defendants DOES 11-100 used DOES 1-10’s VPN

service to infringe Plaintiffs’ copyrights in their Works as instructed and encouraged to do by

Defendants DOES 1-10.

                               V.      FACTUAL BACKGROUND

          A. The Plaintiffs Own the Copyrights to the Works

          62.    The Plaintiffs are the owners of the copyright in the Works, respectively. The

Works are the subjects of copyright registrations, and this action is brought pursuant to 17 U.S.C.

§ 411. See Exhibit “1”.

          63.    Each of the Works are motion pictures currently offered for sale in commerce.

          64.    Defendants had notice of Plaintiffs’ rights through at least the credits indicated in

the content of the motion pictures which bore proper copyright notices.

          65.    Defendants also had notice of Plaintiffs’ rights through general publication and

advertising associated with the motion pictures, and packaging and copies, each of which bore a

proper copyright notice.

          66.    Defendant Leaseweb also had notice of Plaintiffs’ rights through notices Plaintiffs’

agent sent to Leaseweb’s abuse contact as discussed below.

          B. Defendant Leaseweb’s subscribers infringe Plaintiffs’ Copyrights

          67.    Upon information and belief, Defendant Leaseweb’s subscribers (DOES 1-10)

include VPN providers such as, LiquidVPN, NordVPN and ExpressVPN.

          68.    Customers of Defendant Leaseweb’s subscribers (“end users”) (DOES 11-100) use

BitTorrent to infringe Plaintiffs’ exclusive rights of reproduction and distribution.

          69.    Defendant Leaseweb’s subscribers such as LiquidVPN and DOES 1-10 distribute

Plaintiffs’ Works for these end users in violation of Plaintiffs’ exclusive right of distribution.



                                                  10
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 11 of 40 PageID# 11




          70.   BitTorrent is one of the most common peer-to-peer file sharing protocols (in other

words, set of computer rules) used for distributing large amounts of data.

          71.   The BitTorrent protocol’s popularity stems from its ability to distribute a large file

without creating a heavy load on the source computer and network. In short, to reduce the load on

the source computer, rather than downloading a file from a single source computer (one computer

directly connected to another), the BitTorrent protocol allows users to join a “swarm” of host

computers to download and upload from each other simultaneously (one computer connected to

numerous computers).

          1. DOES 11-100 installed a BitTorrent Client onto his or her Computer

          72.   A BitTorrent Client is a software program that implements the BitTorrent Protocol.

There are numerous such software programs which can be directly downloaded from the Internet.

          73.   Once installed on a computer, the BitTorrent Client serves as the user’s interface

during the process of uploading and downloading data using the BitTorrent protocol.

          74.   Defendants DOES 11-100 installed a BitTorrent Client such as “Popcorn Time” as

promoted by LiquidVPN onto their respective computers.

          75.   The Popcorn Time promoted by LiquidVPN has been referred to in the news media

as “Netflix for pirates”. http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [accessed on

March 1, 2021].

          76.   The United States Trade Representative (“USTR”) placed the Popcorn Time

promoted by LiquidVPN on a list of examples of Notorious Markets engaged in and facilitating

substantial piracy. See USTR, 2020 Review of Notorious Markets, Jan. 14, 2021, pg. 26, Available

at

https://ustr.gov/sites/default/files/files/Press/Releases/2020%20Review%20of%20Notorious%20



                                                 11
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 12 of 40 PageID# 12




Markets%20for%20Counterfeiting%20and%20Piracy%20(final).pdf [last accessed on May 24,

2021].

          77.    Popcorn Time provides an interface so that users can easily copy and share copies

of copyright protected content, including Plaintiffs’.

          78.    The home interface of Popcorn Time includes a collection of title art of popular

motion pictures and a search bar where a user can enter words associated with a copyright protected

motion picture they wish to copy.

          79.    Simply entering words associated with a motion picture automatically generates a

pull down tab below the search bar with a narrowed selection of motion pictures associated with

the words.

          2. The Initial Seed, Torrent, Hash and Tracker

          80.    A BitTorrent user that wants to upload the new file, known as an “initial seeder,”

starts by creating a “torrent” descriptor file using, for example, the Client he or she installed onto

his or her computer.

          81.    The initial user or seeder of a file used a process referred to as “ripping” to create a

copy of motion pictures from either Blu-ray or legal streaming services.

          82.    The initial seeder often modifies the file title of the Work to include a wording such

as “FGT”, “RARBG” or “YTS” in the title of the torrent files and file copies in order to enhance

a reputation for the quality of his or her torrent files and attract users to his or her piracy website.

          83.    The Client takes the target computer file, the “initial seed,” here the copyrighted

Work, and divides it into identically sized groups of bits known as “pieces.”




                                                   12
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 13 of 40 PageID# 13




          84.    The Client then gives each one of the computer file’s pieces, in this case, pieces of

the copyrighted Works, a random and unique alphanumeric identifier known as a “hash” and

records these hash identifiers in the torrent file.

          85.    When another peer later receives a particular piece, the hash identifier for that piece

is compared to the hash identifier recorded in the torrent file for that piece to test that the piece is

error-free. In this way, the hash identifier works like an electronic fingerprint to identify the source

and origin of the piece and that the piece is authentic and uncorrupted.

          86.    Torrent files also have an "announce" section, which specifies the URL (Uniform

Resource Locator) of a “tracker,” and an "info" section, containing (suggested) names for the files,

their lengths, the piece length used, and the hash identifier for each piece, all of which are used by

Clients on peer computers to verify the integrity of the data they receive.

          87.    The “tracker” is a computer or set of computers that a torrent file specifies and to

which the torrent file provides peers with the URL address(es).

          88.    The tracker computer or computers direct a peer user’s computer to other peer

user’s computers that have particular pieces of the file, here the copyrighted Work, on them and

facilitates the exchange of data among the computers.

          89.    Depending on the BitTorrent Client, a tracker can either be a dedicated computer

(centralized tracking) or each peer can act as a tracker (decentralized tracking.)

          3. Torrent Sites

          90.    “Torrent sites” are websites that index torrent files that are currently being made

available for copying and distribution by people using the BitTorrent protocol.              There are

numerous torrent websites including the notorious Pirate Bay, YTS and RARBG websites.




                                                      13
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 14 of 40 PageID# 14




          91.    The Pirate Bay, YTS and RARBG websites were noted by the USTR as examples

of Notorious Markets defined as an online marketplace reportedly engaged in and facilitating

substantial piracy. See USTR, 2014 Out-of-Cycle Review of Notorious Markets, Mar. 5, 2015, pg.

17, Available at https://ustr.gov/sites/default/files/2014%20Notorious%20Markets%20List%20-

%20Published_0.pdf [last accessed on May 7, 2021]; USTR, 2018 Out-of-Cycle Review of

Notorious        Markets,       April      2019,        pgs.    24,      27-28       Available       at

https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [accessed on May 7, 2021].

          4. End users access the torrent sites from Leaseweb IP addresses

          92.    End users such as DOES 11-100 accessed torrent sites including the YTS website

to upload and download Plaintiffs’ copyrighted Work from IP addresses provided by Leaseweb.

          5. The Peer Identification

          93.    The BitTorrent Client will assign an identification referred to as a Peer ID to the

end user’s computer so that it can share content (here the copyrighted Work) with other peers.

          6. Uploading and Downloading a Work Through a BitTorrent Swarm

          94.    Once the initial seeder has created a torrent and uploaded it onto one or more torrent

sites, then other peers begin to download and upload the computer file to which the torrent is linked

(here the copyrighted Work) using the BitTorrent protocol and BitTorrent Client that the peers

installed on their computers.

          95.    The BitTorrent protocol causes the initial seeder’s computer to send different pieces

of the computer file, here the copyrighted Work, to the peers seeking to download the computer

file. Defendants’ subscribers (DOES 1-10) transmit the pieces to the peers.




                                                   14
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 15 of 40 PageID# 15




          96.    Once a peer receives a piece of the computer file, here a piece of the copyrighted

Work, it starts transmitting that piece to the other peers. Defendants’ subscribers (DOES 1-10)

transmit the pieces to the peers.

          97.    In this way, all of the peers and seeders are working together in what is called a

“swarm.”

          98.    Here, the end users (DOES 11-100) participated in a swarm and directly interacted

and communicated with other members of the swarm through digital handshakes, the passing along

of computer instructions, uploading and downloading, and by other types of transmissions,

Plaintiffs’ Works.

          99.    Defendant Leaseweb’s subscribers (DOES 1-10) distributed the end users’

transmissions to other members of the swarm.

          100.   In this way, and by way of example only, one initial seeder can create a torrent that

breaks a movie up into hundreds or thousands of pieces saved in the form of a computer file, like

the Works here, upload the torrent onto a torrent site, and deliver a different piece of the

copyrighted Work to each of the peers. The recipient peers then automatically begin delivering the

piece they just received to the other peers in the same swarm.

          101.   Once a peer has downloaded the full file, the BitTorrent Client reassembles the

pieces and the peer is able to view the movie. Also, once a peer has downloaded the full file, that

peer becomes known as “an additional seed,” because it continues to distribute the torrent file, here

the copyrighted Work.

          7. The Plaintiffs’ Computer Investigator Identified Leaseweb’s IP Addresses as

          Participants in Swarms That Were Distributing Plaintiffs’ Copyrighted Works.




                                                  15
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 16 of 40 PageID# 16




          102.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP addresses that

are being used by those people that are using the BitTorrent protocol and the Internet to reproduce,

distribute, display or perform the Plaintiff’s copyrighted Work.

          103.   MEU used forensic software to enable the scanning of peer-to-peer networks for

the presence of infringing transactions.

          104.   MEU extracted the resulting data emanating from the investigation, reviewed the

evidence logs, and isolated the transactions and the IP addresses associated therewith for the files

identified by the SHA-1 hash value of the Unique Hash Number.

          105.   For example, the IP addresses, Unique Hash Numbers, and hit dates contained in

Exhibit “2” accurately reflect what is contained in the evidence logs.

          106.   The logged information in Exhibit “2” show that Defendants’ subscribers

(including but not limited to DOES 1-10) distributed pieces of the Plaintiffs’ copyrighted Works

identified by the Unique Hash Number.

          107.   End users’ (DOES 11-100’s) computers used the identified IP addresses in Exhibit

“2” to connect to the investigative server from a computer in this District in order to transmit a full

copy, or a portion thereof, of a digital media file identified by the Unique Hash Number.

          108.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP addresses

listed on Exhibit “2” and verified that re-assemblage of the pieces using a BitTorrent Client results

in a fully playable digital motion picture of the Works.

          109.   MEU’s agent viewed the Works side-by-side with the digital media file that

correlates to the Unique Hash Number and determined that they were identical, strikingly similar

or substantially similar.




                                                  16
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 17 of 40 PageID# 17




          C. The Operator of the YTS website confirmed that the end users downloaded torrent

          files for copying the Work from the YTS website.

          110.   The YTS website operator maintained records of activity of registered user

accounts. See Exhibit “3” at pg. 71 (Certificate of Authenticity).

          111.   As shown in Exhibit “3”, the records include the email address of the registered

user account, the torrent files the registered account downloaded, the IP address from where the

registered user accessed the YTS website, and the time.

          112.   The records show end users downloaded the torrent files for reproducing Plaintiffs’

motion pictures such as The Brass Teapot, Hellboy, Rambo V: Last Blood, Angel Has Fallen,

London Has Fallen, 2 Guns, And So It Goes, Beyond a Reasonable Doubt, Flypaper, Lone

Survivor, The Hurricane Heist, The Last Full Measure, The Ledge, Universal Soldier Day of

Reckoning, and I Feel Pretty from IP addresses assigned to Defendant Leaseweb and in, some

cases, in Manassas, Virginia.

          D. Defendant Leaseweb’s subscribers distributed copies of Plaintiffs’ Works.

          113.   Defendant Leaseweb’s subscribers distributed at least pieces of each of Plaintiffs’

Works over network connections to other peers in the Swarm from IP addresses allocated from

Defendant Leaseweb with file names that included modified copyright management information

(“CMI”).

          114.   Defendant Leaseweb allocated IP addresses 207.244.76.220, 207.244.76.224 and

207.244.76.228 to its subscriber LiquidVPN.

          115.   LiquidVPN distributed copies of the motion pictures Future World, Speed Kills,

Hellboy, London Has Fallen by the file names: Future World (2018) [BluRay] [720p] [YTS.AM];




                                                 17
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 18 of 40 PageID# 18




Speed Kills (2018) [BluRay] [720p] [YTS.AM]; Hellboy (2019) [WEBRip] [720p] [YTS.LT]; and

London Has Fallen 2016 1080p BluRay x264 DTS-JYK from IP address 207.244.76.220.

          116.    LiquidVPN distributed copies of the motion pictures In Dubious Battle, The

Hitman’s Bodyguard, The Cobbler, Colossal, Disturbing the Peace, London Has Fallen, Revolt,

Rambo V: Last Blood by the file names: In.Dubious.Battle.2016.BRRip.XviD.AC3-EVO;

The.Hitmans.Bodyguard.2017.WEBRip.x264-FGT;               The     Cobbler     (2014)        [1080p];

Colossal.2016.1080p.WEB-DL.AAC2.0.H264-FGT; Disturbing The Peace (2020) [1080p]

[BluRay] [5.1] [YTS.MX]; London Has Fallen (2016) [1080p] [YTS.AG]; Revolt (2017)

[YTS.AG];        Rambo.Last.Blood.2019.HC.HDRip.XviD.AC3-EVO[TGx]            from      IP    address

207.244.76.224.

          117.    LiquidVPN distributed copies of the motion pictures Future World, The Professor

and the Madman, Speed Kills, Hellboy, Hunter Killer, London Has Fallen, Rambo V: Last Blood,

and I Feel Pretty by the file names: Future World (2018) [BluRay] [720p] [YTS.AM]; Speed Kills

(2018)      [BluRay]      [720p]   [YTS.AM];    Hellboy.2019.720p.HDCAM.900MB.1xbet.x264-

BONSAI[TGx];           Hellboy.2019.KORSUB.HDRip.x264-STUTTERSHIT;             Hellboy       (2019)

[WEBRip]         [720p]   [YTS.LT];   Hunter   Killer   (2018)   [BluRay]   [1080p]    [YTS.AM];

Hunter.Killer.2018.720p.BRRip.x264.MkvCage.ws.mkv;

Hunter.Killer.2018.1080p.BluRay.x264-DRONES[EtHD]; and London Has Fallen 2016 1080p

BluRay x264 DTS-JYK from IP address 207.244.76.228.

          E. Defendant Leaseweb’s subscribers promote and encourage their end users to pirate

          copyright protected Works including Plaintiffs’.

          118.    Defendant Leaseweb’s subscribers such as its VPN customers (LiquidVPN, and

DOES 1-10) promote their services for the purpose of infringement.



                                                 18
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 19 of 40 PageID# 19




          119.   Leaseweb’s subscriber ZenMate advertises specific priced VPN service “Ultimate” that

includes “P2P torrent support”. https://zenmate.com/pricing [last accessed on May 25, 2021] (excerpt

below).




          120.   ZenMate even tells its end users that “Legally, you can use the Popcorn Time app

if        you    don’t      store      or     download        digital     copyrighted      content.”

https://zenmate.com/academy/popcorntime-vpn [last accessed on May 25, 2021] (excerpt below).

          121.   ZenMate advertises its VPN service as “the perfect tool to hide your IP address so

you can watch movies and TV shows on Popcorn Time anonymously.” Id.




                                                  19
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 20 of 40 PageID# 20




          122.   ZenMate states, “We have a strict no-logs policy and we never record any of our

users’ internet activity. This way you can rest assured knowing nobody can find out you're using

Popcorn Time.” Id.

          123.   ZenMate advertises its “kill switch feature” whereby “…If your VPN service drops

for any reason, ZenMate immediately shuts down your internet connection to make sure nobody

will find out you're using Popcorn Time.” Id.

          124.   Leaseweb’s subscriber LiquidVPN states on its website that their VPN service is the “Best

VPN for Torrenting and P2P Filesharing today” over the image of the notorious movie piracy website

Pirate Bay. See https://www.liquidvpn.com/best-vpn-for-torrenting/ [last accessed on Feb. 23, 2021]

(excerpt below).




                                                    20
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 21 of 40 PageID# 21




          125.   LiquidVPN states their LiquidVPN Service can be used to “Watch Popcorn Time without

being detected by your ISP and P2P tracking software”. See https://www.liquidvpn.com/popcorn-time-

vpn/ [last accessed on Feb. 23, 2021]. (excerpt below).




                                                   21
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 22 of 40 PageID# 22




          126.   LiquidVPN further states, “Experience everything Popcorn Time has to offer in the

United States and the UK. Except the risks”, “Stream Content Anonymously. Why bother risking

complaints from your ISP, settlement demands, threats and jail time for streaming your favorite TV show.”

See https://www.liquidvpn.com/popcorn-time-vpn/ [last accessed on May 21, 2021]. (excerpt below).




          127.   DOES 1-10 partner with piracy websites to promote their VPN service as a tool to

pirate copyright protected content without getting caught.

          128.   DOES 1-10 promote their service on the piracy website YTS with messages such

as, “Warnning: Do NOT Get Caught While Downloading!!”




                                                   22
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 23 of 40 PageID# 23




          129.   DOES 1-10 promote their service on the piracy website YTS with messages such

as, “WARNING! Download only with VPN…” and describes their VPN service as a means to,

“Protect yourself from expensive lawsuits and fines NOW!”




                                              23
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 24 of 40 PageID# 24




          130.   DOES 1-10 promote their service on the piracy website YTS specifically next to

title art of Plaintiffs’ Works available to be pirated.




          F. Defendant Leaseweb’s subscribers (DOES 1-10) knew the Copyright Management

          Information included in the files they distributed to other peers had been removed or

          altered without the authority of Plaintiffs.

          131.   Legitimate file copies of the Works include CMI indicating the respective title.

          132.   The initial seeder of the infringing file copies of Plaintiff’s Work added wording to

the file titles to “brand” the quality of piracy files he or she released and attract further traffic to

his or her website.

                                                   24
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 25 of 40 PageID# 25




          133.   For example, the initial seeder of the infringing file copies of Angel Has Fallen

added the wording “YTS” to the file titles to brand the quality of piracy files he or she released

and attract further traffic to the YTS website.

          134.   The word YTS is not included in the file title of legitimate copies or streams of the

Plaintiffs’ Works. The initial seeders of the Work altered the title to falsely include the words

“YTS” in the CMI.

          135.   The file copies Defendant Leaseweb’s subscribers and end users (DOES 1-100)

distributed to other peers in the Swarm included the altered CMI in the file title.

          136.   Defendants DOES 1-100 knew that FGT, YTS and RARBG were not the author of

Plaintiffs’ Works.

          137.   Defendants DOES 1-100 knew that FGT, YTS and RARBG were not a licensed

distributor of Plaintiffs’ Works. Indeed, the YTS website includes a warning to this effect.

          138.   Defendants DOES 1-100 knew that the CMI that included YTS and RARBG in the

file names was false.

          139.   Defendants DOES 1-100 knew that the file copies of the Work that they distributed

to other peers from in the Swarm included the altered CMI without the authority of Plaintiffs.

          140.   Defendants DOES 1-100 knew that the CMI in the title they distributed to other

peers in the Swarm included the altered CMI without the authority of Plaintiffs.

          141.   Defendants DOES 1-100 knew that the false or altered CMI in the titles would

induce, enable, facility or conceal infringements of the Works when they distributed the false CMI,

altered CMI or Works including the false or altered CMI.




                                                  25
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 26 of 40 PageID# 26




          142.   Namely, DOES 1-100 knew that other recipients would see the file titles and use

the altered CMI to go to the website such as YTS from where the torrent files originated to obtained

unlicensed copies of the Work.

          143.   By providing the website in the altered CMI to others, Defendants DOES 1-100

induced, enabled and facilitated further infringements of the Works

          144.   Indeed, Defendants’ subscribers such as LiquidVPN promote their VPN services

for accessing piracy website such as YTS and RARBG and using Popcorn Time.

          G. Defendant Leaseweb had knowledge that its subscribers were infringing Plaintiffs’

          Works by distributing file copies of the Works with altered CMI but continued to provide

          service to its subscribers

          145.   Plaintiffs engaged MEU to generate Notices of infringements (“Notices”) styled per 17

U.S.C. §512(c)(3) of the DMCA to be sent to service providers of IP addresses where MEU confirmed

infringement of copyright protected content.

          146.   Each Notice included at least the name of the copyright owner, the title of the Work,

the manner by which it was infringed, the infringing file name which includes the altered CMI, the

IP address and port number at where infringement was confirmed and the time of infringement

down to the second. See Exhibit “4” (excerpt below).




          147.   MEU determines the proper abuse contact email address for the service provider assigned

the IP addresses at issue from publicly available information from ARIN.

          148.   Plaintiffs’ agent sends the Notice to Defendant Leaseweb’s abuse contact email address

(abuse@us.leaseweb.com).

                                                   26
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 27 of 40 PageID# 27




          149.   Leaseweb is a member of ARIN and receives IP addresses from ARIN.

          150.   Leaseweb is required to update the WHOIS records for the IP addresses it reassigns

or reallocates to its subscribers per its registration agreement with ARIN.

          151.   Plaintiffs’ agent has sent over 32,000 Notices to Leaseweb concerning

infringements of copyright protected Works including Plaintiffs’at IP addresses assigned to

Leaseweb from ARIN.

          152.   Leaseweb failed to update the ARIN records to show that these IP addresses were

reassigned to its subscribers.

          153.   Plaintiffs’ agent sent over 8600 Notices to Leaseweb concerning infringement of

the motion picture Angel Has Fallen at IP addresses assigned to Leaseweb from ARIN.

          154.   Plaintiffs’ agent sent over 6950 Notices to Leaseweb concerning infringement of

the motion picture Rambo V: Last Blood at IP addresses assigned to Leaseweb from ARIN.

          155.   Plaintiffs’ agent sent over 2300 Notices to Leaseweb concerning infringement of

the motion picture Outpost at IP addresses assigned to Leaseweb from ARIN.

          156.   Plaintiffs’ agent sent over 2000 Notices to Leaseweb concerning infringement of

the motion picture Hellboy at IP addresses assigned to Leaseweb from ARIN.

          157.   Plaintiffs’ agent sent over 1907 Notices to Leaseweb concerning infringement of

the motion picture Ava at IP addresses assigned to Leaseweb from ARIN.

          158.   Plaintiffs’ agent sent over 1400 Notices to Leaseweb concerning infringement of

the motion picture Tesla at IP addresses assigned to Leaseweb from ARIN.

          159.   Plaintiffs’ agent sent over 1200 Notices to Leaseweb concerning infringement of

the motion picture Kill Chain at IP addresses assigned to Leaseweb from ARIN.




                                                 27
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 28 of 40 PageID# 28




          160.   Plaintiffs’ agent sent 400 Notices to Leaseweb concerning observed infringements at

each of IP addresses 209.58.139.35,                209.58.139.34,   209.58.130.210,     209.58.135.106,

209.58.137.94, 209.58.135.72, and 209.58.135.74 (total of over 2800 Notices for these seven IP

addresses).

          161.   Upon information and belief, other rightsholders had similar Notices sent to Leaseweb

concerning infringing activity at IP addresses assigned to Defendant from ARIN.

          162.   Leaseweb failed to terminate the subscribers such as LiquidVPN, DOES 1-10 or

the accounts associated with these IP addresses or take any meaningful action in response to these

Notices.

          163.   Leaseweb failed to even forward one or more of the Notices to its subscribers such as to

LiquidVPN or DOES 1-10.

          164.   Leaseweb continued to provide service to the subscribers such as LiquidVPN and DOES

1-10 despite knowledge that its subscribers were using the service to engage and facilitate massive piracy

of copyright protected Works including Plaintiffs’.

          165.   Even after Plaintiffs’ counsel sent a letter to Leaseweb on Oct. 21, 2021 requesting

Leaseweb to terminate the accounts of subscribers assigned certain IP addresses where flagrant piracy

had been confirmed, Leaseweb has continued to provide service.

          166.   Besides one cursory letter of Nov. 20, 2021 (Exhibit “5”), Leaseweb has ignored written

requests to discuss this matter from Plaintiffs.

          H. Defendant Leaseweb controls the conduct of its subscribers.

          167.   Defendant Leaseweb can terminate the accounts of its’ subscribers at any time.

          168.   Leaseweb promptly suspends subscriber accounts when said subscribers failed to

pay for service.



                                                      28
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 29 of 40 PageID# 29




          169.   For example, Leaseweb states that it will “immediately suspend…Services…in the

event     that…Customer          does   not   pay    an   invoice   within    the   Payment      Term.”

https://www.leaseweb.com/sites/default/files/Legal/LSW_US_B2B_Sales_Schedule%20_v1Mar

ch2021_Leaseweb_Sales_Terms_and%20_Conditions.pdf [last accessed on May 20, 2021].

          170.   Leaseweb monitors its subscribers’ access to its service. For example, Leaseweb

states that it will “immediately suspend…Services…in the event that…Customer’s consumption

of electricity exceeds Basic Power…Customer’s consumption of Data Traffic or Bandwidth

exceeds the Committed Data Traffic or the Committed Bandwidth. Id.

          I. Defendant Leaseweb does not have a safe harbor from liability.

          171.   As part of the DMCA, Congress created a safe harbor that limits the liability of a

service provider for copyright infringement when their involvement is limited to, among other

things, “transmitting, routing, or providing connections for, material through a system or network

controlled or operated by or for the service provider.” 17 U.S.C. § 512(a). To benefit from this

safe harbor, however, an ISP must demonstrate that it “has adopted and reasonably

implemented...a policy that provides for the termination in appropriate circumstances of

subscribers...who are repeat infringers.” 17 U.S.C. § 512(i)(1)(A).

          172.   Defendant Leaseweb has not adopted and/or reasonably implemented a policy of

terminating repeat infringers.

          173.   Plaintiffs’ agent has sent over 32,000 Notices to Leaseweb concerning infringements at

IP addresses Leaseweb publishes as assigned to it.

          174.   Leaseweb has failed to terminate the accounts and/or take any meaningful actions against

its subscribers in response to these Notices consistent with a reasonably implemented policy for




                                                     29
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 30 of 40 PageID# 30




termination of subscribers and account holders of the service provider’s system or network who are repeat

infringers necessary to support a safe harbor from liability (“policy”).

          175.   In its cursory letter of Nov. 20, 2021 (Exhibit “5”), Leaseweb admitted that it takes no

action besides forwarding Notices to its subscribers. See Exhibit “5” (“[Leaseweb] does not count DMCA

notices as strikes…. Leaseweb’s customers are responsible for implementing their own repeat

infringer policy.”)

          176.   Congress created a safe harbor that limits the liability of a service provider for

copyright infringement “…by reason of the storage at the direction of a user of material that resides

on a system or network controlled or operated by or for the service provider, if the service

provider” does not have the requisite knowledge, “…responds expeditiously to remove or disable

access to, the material…” and has the appropriate designated agent for receiving notices. 17 U.S.C.

§ 512(c)(1), (2).

          177.   Leaseweb leases use of its servers to its subscribers so that the subscribers can host

VPN networks on its servers.

          178.   Leaseweb’s subscribers (LiquidVPN and DOES 1-10) store copies of Plaintiffs’

Works on Leaseweb’s servers and use Leaseweb’s servers to distribute copies of Plaintiffs’ Works.

          179.   The over 32,000 Notices Plaintiffs’ agent sent to Leaseweb concerning infringements

included information such as the IP addresses that Leaseweb could have used to remove or disable access

to infringing material.

          180.   Leaseweb failed to respond and expeditiously remove or disable access to the

material in response to the over 32,000 Notices Plaintiffs’ agent sent to Leaseweb.

          181.   In its cursory letter of Nov. 20, 2021 (Exhibit “5”), Leaseweb admitted that it takes no

action besides forwarding Notices to its subscribers. See Exhibit “5” (“[Leaseweb] does not count DMCA



                                                     30
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 31 of 40 PageID# 31




notices as strikes…. Leaseweb’s customers are responsible for implementing their own repeat

infringer policy.”)

          182.    Until Sept. 17, 2019, Leaseweb failed to designate and register an agent with the

Copyright Office as provided by 17 U.S.C. § 512(c)(2).

          183.    Leaseweb’s conduct renders it ineligible for safe harbor immunity from copyright

liability under the DMCA.

          J. The copyright infringements arise from Defendant Leaseweb’s advertisements.

          184.    Defendant Leaseweb advertises that its dedicated servers allow subscribers to “Get

high performance without the high costs. There is a Leaseweb Dedicated Server available for every

need – and now, with 3x more traffic included by default, there's never been a better time to buy.”

https://www.leaseweb.com/dedicated-servers#US [last accessed on May 20, 2021].

          185.    Leaseweb advertises colocation services for “…delivering up to 10+ Tbps of

bandwidth        capacity,   blazing   speed,   and    a   core   network   uptime   of    99.999%.”

https://www.leaseweb.com/colocation [last accessed on May 20, 2021].

          186.    Leaseweb advertises dedicated server in Washington, DC that includes 100 Mbps

of bandwidth. See https://www.leaseweb.com/campaigns/colocation-2021 [last accessed on May

20, 2021].

          187.    Leaseweb’s subscribers are motivated to become customers from Defendant’s

advertisements.

          188.    Leaseweb’s subscribers are motivated to become customers from the knowledge of

Leaseweb’s practice of ignoring notices of infringements or failing to take any meaningful action

in response to said notices.

                                   VI. FIRST CLAIM FOR RELIEF
                    (Direct Copyright Infringement against Defendants DOES 1-100)


                                                  31
20-023P
       Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 32 of 40 PageID# 32




          189.   Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs.

          190.   Plaintiffs are the copyright owners of the Works, each of which contains an original

work of authorship.

          191.   Defendants DOES 11-100 copied the constituent elements of these copyright-

protected Works.

          192.   By participating in the BitTorrent swarms with others, Defendants DOES 11-100

distributed at least a piece of each of the copyright protected Works to others.

          193.   Defendants DOES 1-10 distributed said at least a piece over their network

(provided by Defendants DOES 1-10) with knowledge that they are engaging in infringing activity.

          194.   DOES 1-10 connects DOES 11-100 to torrent sources to provide said at least a

piece.

          195.   DOES 1-10 distribute said at least a piece for Defendants DOES 11-100 with

knowledge that said at least a piece infringes Plaintiffs’ rights.

          196.   Plaintiffs did not authorize, permit, or provide consent to Defendants DOES 1-100

to copy, reproduce, distribute or perform their Works.

          197.   As a result of the foregoing, Defendants DOES 1-100 violated the Plaintiffs’

exclusive right to reproduce the Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501.

          198.   As a result of the foregoing, Defendants DOES 1-100 violated the Plaintiffs’

exclusive rights to distribute copies of the Work in copies, in violation of 17 U.S.C. §§ 106(3) and

501.

          199.   Defendants DOES 1-100’s infringements were committed “willfully” within the

meaning of 17 U.S.C. § 504(c)(2).



                                                  32
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 33 of 40 PageID# 33




          200.   Plaintiffs have suffered damages that were proximately caused by the Defendants

DOES 1-100’s copyright infringements including, but not limited to lost sales, price erosion, and

a diminution of the value of its copyright.

                              VII. SECOND CLAIM FOR RELIEF
           (Contributory Copyright Infringement based upon material contribution against
                                    Leaseweb and DOES 1-10)

          201.   Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs.

          202.   Through its activities, Defendants Leaseweb and DOES 1-10 knowingly and

intentionally took steps that are substantially certain to result in direct infringement of Plaintiffs’

Copyrighted Works, and that have resulted in such direct infringement in violation of Plaintiffs’

copyrights.

          203.   Despite Defendant Leaseweb’s knowledge that its subscribers such as LiquidVPN,

ZenMate and DOES 1-10 are using its service to engage in widescale copyright infringements,

Defendant Leaseweb has failed to take reasonable steps to minimize the infringing capabilities of

its service.

          204.   Defendant Leaseweb is liable as contributory copyright infringers for the infringing

acts of its subscribers such as LiquidVPN, ZenMate and Defendants DOES 1-10. Defendant

Leaseweb has actual and constructive knowledge of the infringing activity of its subscribers.

Defendant Leaseweb knowingly caused and otherwise materially contributed to these unauthorized

distributions of Copyright Plaintiffs’ Works.

          205.   Despite Defendants DOES 1-10’s knowledge that end users such as DOES 11-100

are using its service to engage in widescale copyright infringements, DOES 1-10 have failed to take

reasonable steps to minimize the infringing capabilities of its service.



                                                  33
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 34 of 40 PageID# 34




          206.   Defendants DOES 1-10 are liable as contributory copyright infringers for the

infringing acts of their end users such as Defendants DOES 11-100. Defendants DOES 1-10 have

actual and constructive knowledge of the infringing activity of their end users. Defendant DOES

1-10 knowingly caused, encouraged and otherwise materially contributed to these unauthorized

distributions of Copyright Plaintiffs’ Works.

          207.   Defendants Leaseweb and DOES 1-10’s infringements were committed “willfully”

within the meaning of 17 U.S.C. § 504(c)(2).

          208.   By engaging in the contributory infringement alleged in this Complaint, Defendants

Leaseweb and DOES 1-10 deprived not only the producers of the Works from income that could

have been derived when the respective film was shown in public theaters and offered for sale or

rental, but also all persons involved in the production and marketing of this film, numerous owners

of local theaters and retail outlets and their employees, and, ultimately, the local economy.

Defendants’ misconduct therefore offends public policy.

                             VIII. THIRD CLAIM FOR RELIEF
                  (Vicarious Infringement against Leaseweb and DOES 1-10)


          209.   Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs.

          210.   Defendant Leaseweb is vicariously liable for the infringing acts of its subscribers’

infringements including but not limited to the subscribers’ direct infringements of Plaintiffs’

exclusive right to distribute copies of their Works.

          211.   Defendants DOES 1-10 are vicariously liable for the infringing acts of their end

users including but not limited to the end users’ direct infringements of Plaintiffs’ exclusive right

to distribute and reproduce copies of their Works.



                                                  34
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 35 of 40 PageID# 35




          212.   Defendant Leaseweb has the right and ability to supervise and control the infringing

activities that occur through the use of its service, and at all relevant times has derived a direct

financial benefit from the infringement of Plaintiffs’ copyrights.

          213.   Defendant Leaseweb has refused to take any meaningful action to prevent the

widespread infringement by its subscribers such as ZenMate, LiquidVPN and DOES 1-10 despite

having actual knowledge. Indeed, the ability of subscribers such as LiquidVPN, ZenMate and

DOES 1-10 to use Defendant Leaseweb’s high speed and high bandwidth service to distribute

copies of Plaintiffs’ Works for end users such as DOES 11-100 serves as a powerful draw for users

of Defendant Leaseweb’s service.

          214.   Defendants DOES 1-10 have the right and ability to supervise and control the

infringing activities that occur through the use of its service, and at all relevant times has derived

a direct financial benefit from the infringements of Plaintiffs’ copyrights.

          215.   Defendants DOES 1-10 have refused to take any meaningful action to prevent the

widespread infringement by its subscribers such as DOES 11-100 despite having actual

knowledge. Indeed, the ability of subscribers such as DOES 11-100 to use Defendants DOES 1-

10’s service to distribute copies of Plaintiffs’ Works while concealing their identities acts as a

powerful draw for users of Defendants DOES 1-10’s service.

          216.   Defendants Leaseweb and DOES 1-10 are therefore vicariously liable for the

unauthorized distribution of Plaintiffs’ Works.

                              VIII. FOURTH CLAIM FOR RELIEF
                          (Digital Millennium Copyright Act Violations)


          217.   Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs.



                                                  35
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 36 of 40 PageID# 36




          218.   Defendant Leaseweb’s subscribers such as DOES 1-10 and LiquidVPN encourage

their end users (DOES 11-100) to access torrent files for copying copyright protected Works from

notorious movie piracy websites such as YTS.

          219.   Defendant Leaseweb’s subscribers such as LiquidVPN and Defendants DOES 1-

10, and their end users DOES 11-100 knowingly and with the intent to induce, enable, facilitate,

or conceal infringement of the Plaintiffs’ copyright protected Works, distributed copyright

management information (“CMI”) that falsely included false wording such as “RARBG”, “FGT”

and “YTS” in violation of 17 U.S.C. § 1202(a)(2).

          220.   Defendant Leaseweb’s subscribers such as LiquidVPN and Defendants DOES 1-

10, and their end users DOES 11-100, without the authority of Plaintiffs, or the law, distributed

removed or altered CMI knowing that the CMI had been removed or altered to include the wording

“RARBG”, “FGT” and “YTS” without the authority of Plaintiffs and knowing, or having

reasonable grounds to know, that it will induce, enable, facilitate, or conceal infringement of

Plaintiffs’ copyright protected Works in violation of 17 U.S.C. § 1202(b)(2).

          221.   Defendant Leaseweb’s subscribers such as LiquidVPN and Defendants DOES 1-

10, and their end users DOES 11-100, without the authority of Plaintiffs, or the law, distributed

Plaintiffs’ Copyright protected Works knowing that the CMI had been removed or altered to

include the wording RARBG”, “FGT” or “YTS”, and knowing, or having reasonable grounds to

know, that it will induce, enable, facilitate, or conceal infringement of the copyright protected

Works in violation of 17 U.S.C. § 1202(b)(3).

          222.   Particularly, Defendant Leaseweb’s subscribers such as LiquidVPN and

Defendants DOES 1-10, and their end users DOES 11-100 knew that the CMI in the file names of

the pieces had been altered to include the wording “RARBG”, “FGT” or “YTS”.



                                                36
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 37 of 40 PageID# 37




          223.   Particularly, Defendant Leaseweb’s subscribers such as LiquidVPN and

Defendants DOES 1-10, and their end users DOES 11-100 distributed the file names that included

CMI that had been altered to include the wording “RARBG”, “FGT” or “YTS”.

          224.   Defendant Leaseweb’s subscribers such as LiquidVPN and Defendants DOES 1-

10, and their end users DOES 11-100 knew that the wording “RARBG”, “FGT” or “YTS”

originated from notorious movie piracy websites which they themselves promoted.

          225.   Defendant Leaseweb’s subscribers such as LiquidVPN and Defendants DOES 1-

10, and their end users DOES 11-100’s acts constitute violations under the Digital Millennium

Copyright Act, 17 U.S.C. § 1202.

          226.   Defendants Leaseweb and DOES 1-10 are secondarily liable for the DMCA

violations of their subscribers and end users. Defendants Leaseweb and DOES 1-10 had actual

and constructive knowledge of their subscribers’ and end users’ DMCA violations. Defendants

Leaseweb and DOES 1-10 knowingly caused and otherwise materially contributed to these DMCA

violations.

          227.   Defendants Leaseweb and DOES 1-10 are vicariously liable for the DMCA

violations of their subscribers and end users. Defendants Leaseweb and DOES 1-10 have the right

and ability to supervise and control the DMCA violations that occur through the use of their

service, and at all relevant times has derived a direct financial benefit from the DMCA violations

complained of herein.

          228.   Defendant Leaseweb has refused to take any meaningful action to prevent the

widespread DMCA violations by its subscribers. Indeed, the ability of Defendant Leaseweb’s

subscribers to distribute torrent files from torrent websites such as YTS that Leaseweb’s

subscribers themselves promote and obtain file copies of the Works with altered CMI and



                                               37
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 38 of 40 PageID# 38




distribute said copies while concealing their end users’ activities acts as a powerful draw for

subscribers of Defendant Leaseweb. Defendant Leaseweb is therefore vicariously liable for its

subscribers’ DMCA violations.

          229.   Defendants DOES 1-10 have has refused to take any meaningful action to prevent

the widespread DMCA violations by their end users. Indeed, the ability of Defendants DOES 1-

10’s end users to distribute torrent files from using BitTorrent Clients such as Popcorn Time that

DOES 1-10 themselves promote and obtain file copies of the Works with altered CMI and

distribute said copies while concealing their end users’ activities acts as a powerful draw for

subscribers of Defendants DOES 1-10. Defendants DOES 1-10 are therefore vicariously liable for

their end users’ DMCA violations.

          230.   Plaintiffs are entitled to an injunction to prevent Defendants from engaging in

further violations of 17 U.S.C. § 1202.

          231.   Plaintiffs are entitled to recover from Defendants the actual damages suffered by

Plaintiffs and any profits Defendants have obtained as a result of its wrongful acts that are not

taken into account in computing the actual damages. Plaintiffs are currently unable to ascertain the

full extent of the profits Defendant has realized by its violations of 17 U.S.C. § 1202.

          232.   Plaintiffs are entitled to elect to recover from Defendants statutory damages for its

violations of 17 U.S.C. § 1202.

          233.   Plaintiffs are further entitled to costs and reasonable attorneys’ fees.

                                      PRAYER FOR RELIEF

          WHEREFORE, the Plaintiffs respectfully request that this Court:

          (A) enter permanent injunctions enjoining Defendants from continuing to commit DMCA

violations, and infringe and contribute to infringements of the Plaintiffs’ copyrighted Works;



                                                   38
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 39 of 40 PageID# 39




          (B) order Defendant Leaseweb to terminate all service to its subscribers ZenMate and

LiquidVPN;

          (C) order Defendants Leaseweb and DOES 1-10 to adopt a policy that provides for the

prompt termination of subscribers and end users that engage in more than three infringements of

copyright protected Works;

          (D) order Defendants Leaseweb and DOES 1-10 to block ports 6881-6889 on all of the

servers under their control to prevent further pirating of Plaintiffs’ Works via the BitTorrent

protocol;

          (E) award the Plaintiffs their actual damages from the copyright infringements and

Defendants’ profits in such amount as may be found; alternatively, at Plaintiffs’ election, for

statutory damages pursuant to 17 U.S.C. § 504(a) and (c) against Defendants;

          (F) award the Plaintiffs actual damages from the DMCA violations and Defendants’ profits

in such amount as may be found; or, in the alternative, at Plaintiffs’ election, for statutory damages

per DMCA violation pursuant to 17 U.S.C. § 1203(c) for violations of 17 U.S.C. § 1202 against

Defendants;

          (G) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §

505 and/or 17 U.S.C. § 1203(b)(5); and

          (H) grant the Plaintiffs any and all other and further relief that this Court deems just and

proper.

          The Plaintiffs hereby demand a trial by jury on all issues properly triable by jury.

          DATED: Kailua Kona, HI, May 25, 2021.


                                                Respectfully submitted,

                                                  /s/ Kerry S. Culpepper


                                                   39
20-023P
      Case 1:21-cv-00643 Document 1 Filed 05/25/21 Page 40 of 40 PageID# 40




                                     Kerry S. Culpepper,
                                     Virginia Bar No. 45292
                                     Counsel for Plaintiffs
                                     CULPEPPER IP, LLLC
                                     75-170 Hualalai Road, Suite B204
                                     Kailua-Kona, Hawai’i 96740
                                     Tel.: (808) 464-4047
                                     Fax.: (202) 204-5181
                                     kculpepper@culpepperip.com




                                       40
20-023P
